DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1804548 (3GPP TSG RAN WG1 Meeting #92bis; Remaining issues on SRS; LG Electronics, Sanya, China, 16-20 April, 2018), and further in view of Rico Alvarino (2017/0324528).

Regarding claim 1, R1-1804548 discloses an apparatus, comprising: 
a processor, and 
a memory coupled to the processor to store a computer program, which when executed by the processor, causes the apparatus to perform operations, the operations comprising: (See R1-1804548 pg. 1; UE sounding procedure; UE has a processor executing an algorithm stored in memory)
(See R1-1804548 pg. 1; SRS transmission (e.g. first SRS, second SRS) of multiple SRS resources (e.g. first SRS resource, second SRS resource) occur in same symbol (e.g. collision in symbol))
R1-1804548 does not explicitly disclose a UE receiving SRS configuration information for multiple SRSs.  However, Rico Alvarino does disclose a UE receiving SRS configuration information for multiple SRSs.  (See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R1-1804548 to include the teaching of a UE receiving SRS configuration information for multiple SRSs of Rico Alvarino with the motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.


Regarding claim 2, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)

determining that the first SRS resource and the second SRS resource satisfy a first time- domain collision condition, and at least one of the first SRS resource set or the second SRS resource set is a resource set used for antenna switching (AS), wherein the first time-domain collision condition is: at least one slot comprised in the first SRS resource is the same as at least one slot comprised in the second SRS resource, and the time unit is the slot. (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); pg. 1, section 1, para. 4; SRS resources are for antenna switching)

Regarding claim 3, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein 
the first SRS resource belongs to a first SRS resource set, the second SRS resource belongs to a second SRS resource set, and each of the first SRS resource set and the second SRS resource set is one of the following types of SRS resource sets: a codebook (CB) based SRS resource set, a non-codebook (NCB) based SRS resource set, an SRS resource set used for beam management (BM), or an SRS resource set used for antenna switching (AS); and (See R1-1804548 pg. 1; SRS resource set configured with Codebook, non-codebook, etc.; proposal; SRS resource sets with different timing (e.g. first SRS resource set, second SRS resource set))

determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a first type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and the first type collision condition is: the first SRS resource set and the second SRS resource set are different types of SRS resource sets. (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); different timing behaviors (e.g. different types of SRS resource sets))

Regarding claim 4, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein 
the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)

the operations further comprise determining that the first SRS resource collides with the second SRS resource in the time unit by: 
determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a second type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and the second type collision condition is: both the first SRS resource set and the second SRS resource set are SRS resource sets used for antenna switching (AS). (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); pg. 1, section 1, para. 4; SRS resources are for antenna switching)

Regarding claim 5, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein 
the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
the operations further comprise determining that the first SRS resource collides with the second SRS resource in the time unit by: 
determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a third type collision condition, 
wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)))
the third type collision condition is: the first SRS resource set is an SRS resource set used for beam management (BM), a third SRS resource in the second SRS configuration information belongs to the first SRS resource set, and the third SRS resource is different from the first SRS resource. (See R1-1804548 pg. 1; proposal; SRS for beam management given higher priority; different timing behaviors Aperiodic SRS, Semi-persistent (e.g. third SRS resource different from the first SRS resource); determining a collision (e.g. configuration information belongs to first SRS resource set)
	Rico Alvarino discloses indicated by spatial relation information(See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB; that is, configuration information tells the UE where to transmit SRS (e.g. spatial relation information))  The motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

Regarding claim 6, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein
the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
the operations further comprise determining that the first SRS resource collides with the second SRS resource in the time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a fourth type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)))
the fourth type collision condition is: a fourth SRS resource indicated by spatial relation information in the first SRS configuration information is different from a fifth SRS resource in the second SRS configuration information, the fourth SRS resource and the fifth SRS resource belong to a same SRS resource set that is an SRS resource set used for beam management. (See R1-1804548 pg. 1; proposal; SRS for beam management)
Rico Alvarino discloses indicated by spatial relation information(See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB; that is, configuration information tells the UE where to transmit SRS (e.g. spatial relation information))  The motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

Regarding claim 8, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein the sending the SRS on one of the first SRS resource or the second SRS resource in the time unit comprises:
	determining that a priority of the first SRS resource is higher than a priority of the second SRS resource; and
	determining to send the SRS on the first SRS resource in the time unit. (See R1-1804548 pg. 1; proposal; priority determined based upon type of SRS; SRS for beam management has higher priority than SRS for other usages)

	Regarding claim 9, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 8, wherein the operations further comprise:
	determining that the sixth SRS resource collides with the second SRS resource but does not collide with the first SRS resource in the time unit; and
determining to send the SRSs on the first SRS resource and the sixth SRS resource in the time unit. (See R1-1804548 pg. 1; proposal; priority determined based upon type of SRS; for example if second SRS and sixth SRS collide then choose one with higher priority)
R1-1804548 does not explicitly disclose a UE receiving SRS configuration information for multiple SRSs.  However, Rico Alvarino does disclose a UE receiving SRS configuration information for multiple SRSs.  (See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R1-1804548 to include the teaching of a UE receiving SRS configuration information for multiple SRSs of Rico Alvarino with the motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

	Regarding claim 10, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1, wherein the operations further comprise:
reporting a quantity of resources or ports that can be used to send SRSs in a same symbol.  (See Rico Alvarino para. 139, fig. 18; UE sends indication of capability to eNB which indicates number of uplink carriers on which UE can transmit concurrently (same symbol); eNB transmits SRS instructions based upon indication (e.g. used to send SRSs))  The motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to allow the UE to provide information which can be used by the network to optimize parameters and maximize limited wireless resources.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1804548 (3GPP TSG RAN WG1 Meeting #92bis; Remaining issues on SRS; LG Electronics, Sanya, China, 16-20 April, 2018), and further in view of Rico Alvarino (2017/0324528) and further in view of McDermott (2002/0191632).

Regarding claim 7, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 1.
	R1-1804548 discloses a collision of a symbol(s).  (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot))  R1-1804548 discloses using subbands (subcarriers).  (See R1-1804548 pg. 2 section 2) R1-1804548 in view of Rico Alvarino do not explicitly disclose wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift.  However, McDermott does disclose wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift.  (See McDermott para. 22; same time, code-phase, same frequency (carrier in that it carries the signal) ; para. 7 cyclic shift (code-phase))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the apparatus of R1-1804548 in view of Rico Alvarino to include the teaching of wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift of McDermott with the motivation being to positively identify a collision which will prevent transmission as opposed to just having some interference which can be overcome through processing.


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1804548 (3GPP TSG RAN WG1 Meeting #92bis; Remaining issues on SRS; LG Electronics, Sanya, China, 16-20 April, 2018), and further in view of Rico Alvarino (2017/0324528).

Regarding claim 11, R1-1804548 discloses a communication method, comprising: 
if the first SRS resource collides with the second SRS resource in a time unit, receiving the SRS on one of the first SRS resource or the second SRS resource in the time unit, wherein the time unit comprises a slot or a symbol. (See R1-1804548 pg. 1; SRS transmission (e.g. first SRS, second SRS) of multiple SRS resources (e.g. first SRS resource, second SRS resource) occur in same symbol (e.g. collision in symbol))
R1-1804548 does not explicitly disclose a UE receiving SRS configuration information for multiple SRSs from the network.  However, Rico Alvarino does disclose a UE receiving SRS configuration information for multiple SRSs from the network.  (See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1804548 to include the teaching of a UE receiving SRS configuration information for multiple SRSs of Rico Alvarino with the motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

Regarding claim 12, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11, wherein the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
	further comprising determining that the first SRS resource collides with the second SRS resource in the time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a first time- domain collision condition, and at least one of the first SRS resource set and the second SRS resource set is a resource set used for antenna switching (AS), wherein the first time-domain collision condition is: at least one slot comprised in the first SRS resource is the same as at least one slot comprised in the second SRS resource, and the time unit is the slot. (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); pg. 1, section 1, para. 4; SRS resources are for antenna switching)

Regarding claim 13, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11, wherein 
the first SRS resource belongs to a first SRS resource set, the second SRS resource belongs to a second SRS resource set, and each of the first SRS resource set and the second SRS resource set is one of the following types of SRS resource sets: a codebook (CB) based SRS resource set, a non-codebook (NCB) based SRS resource set, an SRS resource set used for beam management (BM), and an SRS resource set used for antenna switching (AS); and (See R1-1804548 pg. 1; SRS resource set configured with Codebook, non-codebook, etc.; proposal; SRS resource sets with different timing (e.g. first SRS resource set, second SRS resource set))
	further comprising determining that the first SRS resource collides with the second SRS resource in the time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a first type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and the first type collision condition is: the first SRS resource set and the second SRS resource set are different types of SRS resource sets. (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); different timing behaviors (e.g. different types of SRS resource sets))

	Regarding claim 14, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11, wherein the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
	further comprising determining that the first SRS resource collides with the second SRS resource in the time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a second type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and the second type collision condition is: both the first SRS resource set and the second SRS resource set are SRS resource sets used for antenna switching (AS).  (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)); pg. 1, section 1, para. 4; SRS resources are for antenna switching)

Regarding claim 15, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11, wherein the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
further comprising determining that the first SRS resource collides with the second SRS resource in a time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a third type collision condition, 
wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)))
the third type collision condition is: the first SRS resource set is an SRS resource set used for beam management (BM), a third SRS resource in the second SRS configuration information belongs to the first SRS resource set, and the third SRS resource is different from the first SRS resource. (See R1-1804548 pg. 1; proposal; SRS for beam management given higher priority; different timing behaviors Aperiodic SRS, Semi-persistent (e.g. third SRS resource different from the first SRS resource); determining a collision (e.g. configuration information belongs to first SRS resource set)
Rico Alvarino discloses indicated by spatial relation information(See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB; that is, configuration information tells the UE where to transmit SRS (e.g. spatial relation information))  The motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

Regarding claim 16, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11, wherein 
the first SRS resource belongs to a first SRS resource set, and the second SRS resource belongs to a second SRS resource set; and (See R1-1804548 pg. 1; proposal; multiple SRSs and SRS resource set)
the operations further comprise determining that the first SRS resource collides with the second SRS resource in the time unit by:
	determining that the first SRS resource and the second SRS resource satisfy a second time-domain collision condition and a fourth type collision condition, wherein the second time- domain collision condition is: at least one symbol comprised in the first SRS resource is the same as at least one symbol comprised in the second SRS resource, and the time unit is the symbol; and (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot) (a collision means the resources is in both resources and the collision occurs at the same time (e.g. time domain)))
the fourth type collision condition is: a fourth SRS resource indicated by spatial relation information in the first SRS configuration information is different from a fifth SRS resource in the second SRS configuration information, the fourth SRS resource and the fifth SRS resource belong to a same SRS resource set that is an SRS resource set used for beam management. (See R1-1804548 pg. 1; proposal; SRS for beam management)
Rico Alvarino discloses indicated by spatial relation information(See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB; that is, configuration information tells the UE where to transmit SRS (e.g. spatial relation information))  The motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1804548 (3GPP TSG RAN WG1 Meeting #92bis; Remaining issues on SRS; LG Electronics, Sanya, China, 16-20 April, 2018), and further in view of Rico Alvarino (2017/0324528) and further in view of McDermott (2002/0191632).

	Regarding claim 17, R1-1804548 in view of Rico Alvarino discloses the communication method according to claim 11.
R1-1804548 discloses a collision of a symbol(s).  (See R1-1804548 pg. 1; proposal; collision of a symbol(s) (e.g. a slot))  R1-1804548 discloses using subbands (subcarriers).  (See R1-1804548 pg. 2 section 2) R1-1804548 in view of Rico Alvarino do not explicitly disclose wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift.  However, McDermott does disclose wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift.  (See McDermott para. 22; same time, code-phase, same frequency (carrier in that it carries the signal) ; para. 7 cyclic shift (code-phase))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the apparatus of R1-1804548 in view of Rico Alvarino to include the teaching of wherein a collisions occurs when the transmission has the same time, same code-phase, and same frequency and wherein a code-phase comprises a cyclic shift of McDermott with the motivation being to positively identify a collision which will prevent transmission as opposed to just having some interference which can be overcome through processing.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1804548 (3GPP TSG RAN WG1 Meeting #92bis; Remaining issues on SRS; LG Electronics, Sanya, China, 16-20 April, 2018), and further in view of Rico Alvarino (2017/0324528).

	Regarding claim 18, R1-1804548 discloses an apparatus, comprising:
	a processor;
	a memory coupled to the processor to store a computer program, which when executed by the processor, causes the apparatus to perform operations, the operations comprising: (See R1-1804548 pg. 5; gNB has a processor executing an algorithm stored in memory)
if the first SRS resource collides with the second SRS resource in a time unit, receiving the SRS on one of the first SRS resource or the second SRS resource in the time unit, wherein the time unit comprises a slot or a symbol. (See R1-1804548 pg. 1; SRS transmission (e.g. first SRS, second SRS) of multiple SRS resources (e.g. first SRS resource, second SRS resource) occur in same symbol (e.g. collision in symbol))
R1-1804548 does not explicitly disclose a UE receiving SRS configuration information for multiple SRSs.  However, Rico Alvarino does disclose a UE receiving SRS configuration information for multiple SRSs.  (See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R1-1804548 to include the teaching of a UE receiving SRS configuration information for multiple SRSs of Rico Alvarino with the motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.


	Regarding claim 19, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 18, wherein receiving the SRS on one of the first SRS resource or the second SRS resource in the time unit comprises:
	determining that a priority of the first SRS resource is higher than a priority of the second SRS resource; and
determining to receive the SRS on the first SRS resource in the time unit. (See R1-1804548 pg. 1; proposal; priority determined based upon type of SRS; SRS for beam management has higher priority than SRS for other usages)

Regarding claim 20, R1-1804548 in view of Rico Alvarino discloses the apparatus according to claim 19, wherein the operations further comprise:
	determining that the sixth SRS resource collides with the second SRS resource but does not collide with the first SRS resource in the time unit, 
	wherein determining to receive the SRS on the first SRS resource in the time unit comprises:
	determining to receive the SRSs on the first SRS resource and the sixth SRS resource in the time unit. (See R1-1804548 pg. 1; proposal; priority determined based upon type of SRS; for example if second SRS and sixth SRS collide then choose one with higher priority)
R1-1804548 does not explicitly disclose a UE receiving SRS configuration information for multiple SRSs.  However, Rico Alvarino does disclose a UE receiving SRS configuration information for multiple SRSs.  (See Rico Alvarino fig. 15, para. 132; UE needs to transmit more than one SRS and receives config information from eNB)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of R1-1804548 to include the teaching of a UE receiving SRS configuration information for multiple SRSs of Rico Alvarino with the motivation being to allow for flexibility in changing of parameters (as opposed to having the UE hard programmed with SRS transmissions) and further to explicitly tell the UE what and where to perform SRS transmission to improve wireless transmission rates by making adjustments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461